DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Receipt of the Information Disclosure Statements filed on April 7, 2021; August 2, 2021; and September 30, 2021 is acknowledged. Signed copies are attached to this office action. It is noted that the IDS’s filed on April 7, 2021 and August 2, 2021 recite “All office actions; US Application Ser. No XX/XXXXXX (see Pair)”.  This is an improper citation. A specific document must be cited, for example Final Office action dated XX/XX/XXXX; US Patent Application Ser. No. XX/XXXXXX.  As such, the citations on the IDS’s have been lined out and not considered.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,905,647. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the instant claims.  The instant claims additionally recite . 
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,543,164. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the instant claims.  The instant claims additionally recite “comprising” language allowing for the inclusion of additional agents. It is noted the additional agents recited in claim 1 of the patented claims are dependent claims in the instant application. 
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,966,915. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the instant claims.  The instant claims additionally recite “comprising” language allowing for the inclusion of additional agents. It is noted the additional agents recited in claim 1 of the patented claims are dependent claims in the instant application. 

Examiner’s Note
The closest prior art is that of Lee et al. (US 2002/0086039). Lee discloses cosmetic compositions, for example antiperspirant and deodorant products that can be in the form of a stick.  Lee additionally discloses components such as PPG-14 butyl ether, baking soda, dimethicone, isopropyl myristate, mineral oil, octyldodecanol and stearyl alcohol can be included in said sticks. Lee, however, discloses active ingredients 
Additional prior art includes: Oblong et al. (US 2007/0203240). Oblong discloses personal care compositions comprising niacinamide, stearyl alcohol, dimethicone, and petrolatum. However, the composition is a moisturizing skin cream/lotion.  Examples of solid antiperspirants comprise aluminum zirconium tetrachlorohydrex glycinate; and Scavone (US 6,485,717 and US 7,033,579) discloses anhydrous antiperspirant and deodorant composition comprising stearyl alcohol, niacinamide, and dimethicone, however, Scavone also requires the use of aluminum zirconium tetrachlorohydrex glycinate. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center 





/MELISSA S MERCIER/             Primary Examiner, Art Unit 1615